Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10, 12, 14-16, 18-20, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 4,345,727).
Regarding claims 1, 19, and 23, Brown et al. ‘727 teaches (figures 1-3) an aircraft and a method of distributing landing gear loads in an aircraft including a landing gear, comprising a main strut ( 20), the main strut (20) being connected to a first attachment point located on the aircraft  (Col. 3 Lines 64-66); an inboard sidestay/ foldable drag strut (80), the inboard sidestay/ foldable drag strut (80) having a first end connected to the main strut (20) for movement along the main strut (20) (inboard sidestay/ foldable drag strut (80) moves with the outer cylinder (26) as inner (25) and outer (26) cylinders are telescoping), inboard sidestay/ foldable drag strut (80) being connected at a second end to a second attachment point located on the aircraft (Col. 5 Lines 24-29);  and an outboard sidestay/ rigid radius brace (100);  the outboard sidestay/ rigid 
Regarding claim 2, Brown et al. ‘727 teaches (figures 1-3) the landing gear comprising a collar (as shown in the figure below), the collar being mounted on the main strut (20) for movement along the main strut (20) (collar moves with the outer cylinder (26) as inner (25) and outer (26) cylinders are telescoping), and wherein the first end of each of the inboard (80) and outboard (100) sidestays are attached to the collar (as shown in the figure below).

    PNG
    media_image1.png
    384
    627
    media_image1.png
    Greyscale


Regarding claim 4, Brown et al. ‘727 teaches (figures 1-3) an aircraft wherein the landing gear comprises one or more dampers /shock absorber mechanism such that at least a portion of the vertical loading gear loads experienced by the landing gear are transmitted to each sidestay via damper (Col. 4 Lines 1-7, during landing the telescoping inner shock strut cylinder (25) slides axially all the way within the outer cylinder (26) which causes the lower end of the outer cylinder (26) to contact a bifurcated yoke (25a) transmitting a portion of the vertical loading gear to each sidestay).
Regarding claim 7, Brown et al. ‘727 teaches (figures 1-3) an aircraft wherein the landing gear comprises a torque link (27), the torque link (27) being connected at a first end to the main strut and at a second end to the collar such that, in use when the landing gear is in the deployed configuration, torque loads experienced by the main strut (20) are transferred to the aircraft via the collar and the inboard (80) and outboard (100) sidestays (as shown in the figure below) (Col. 4 Lines 7-20).

    PNG
    media_image1.png
    384
    627
    media_image1.png
    Greyscale

Regarding claim 8, Brown et al. ‘727 teaches (figures 1-3) an aircraft wherein the landing gear is arranged such that, in use, when the landing gear is in the deployed configuration, drag loads are transferred by the inboard (80) and outboard (100) sidestays for reaction at the second and third attachment points respectively (Col. 6 Lines 33-37).
Regarding claim 9, Brown et al. ‘727 teaches (figures 1-3) an aircraft wherein the landing gear is arranged such that, in use, when the landing gear is in the deployed configuration, lateral /side loads are transferred through the inboard (80) and outboard (100) sidestays for reaction at the second and third attachment points respectively (Col. 2 Lines 7-13).
Regarding claims 10 and 12, Brown et al ‘727 teaches (figures 1-3) an aircraft wherein the aircraft includes a wing (10) and the first, second and third attachment points are located on a structure forming part of the wing (Col. 3 Lines 57-63); wherein the structure comprises a spar (64) (Col. 4 Line 67). 
Regarding claim 14, Brown et al. ‘727 teaches (figures 1-3) an aircraft wherein each of the inboard sidestay (80), outboard sidestay (100) and main strut (20) are pivotally connected to the relevant attachment point for rotation about an axis substantially parallel to the longitudinal axis of the aircraft during retraction and/or deployment of the landing gear (Col. 5 Lines 35-39, Col. 6 Lines 20-23 and 62-67).
Regarding claim 15, Brown et al. ‘727 teaches (figures 1-3) an aircraft wherein the main strut (20) is connected to the first attachment point for rotation about a central point in two orthogonal axes during retraction and/or deployment of the landing gear, the first axis being substantially parallel to the longitudinal axis aircraft (Col. 6 Lines 62-68, Col 7 Lines 1-5, during retraction radius brace constrains the main shock strut to swing slightly forward and during extension radius brace constrains the shock struts to swing slightly aft, as such, the main strut must rotate in two orthogonal axes during retraction and/or deployment of the landing gear).
Regarding claim 16, Brown et al. ’727 teaches (figures 1-3) wherein the outboard sidestay (100) is of a fixed length (Col. 5 Line 3).
Regarding claim 18, Brown et al. ‘727 teaches (figures 1-3) an aircraft wherein the landing gear is a main landing gear (Col. 2 Lines 42-43).
Regarding claim 20, Brown et al. ‘727 teaches (figures 1-3) a method wherein the first end of each of the inboard (80) and outboard (100) sidestays slides up the main strut (20) as the landing gear is retracted (as shown in the figure below).


    PNG
    media_image2.png
    740
    982
    media_image2.png
    Greyscale

Regarding claims 24 and 25, Brown et al. ‘727 teaches (figures 1-3) a method of retracting an aircraft landing gear comprising a main strut (201), the main strut (20) being connected to a first attachment point located on an aircraft (Col. 3 Lines 64-66); an inboard sidestay/ foldable drag strut (80), the inboard sidestay/ foldable drag strut (80) being connected at a first end to the main strut (20) and at a second end to a second attachment point located on the aircraft (Col. 5 Lines 24-29);  and an outboard sidestay/ rigid radius brace (100);  the outboard sidestay/ rigid radius brace (100) being connected at a first end to the main strut (20) and at a second end to a third attachment point located on the aircraft (Col. 5 Lines 29-32), the method comprising the steps of rotating the main strut (20) about an axis substantially parallel to the longitudinal axis of the aircraft (Col. 6 and 62-67); wherein the first end of each of the inboard and outboard sidestays slides up the main strut as the strut rotates; wherein  the length of the inboard sidestay reduces as the landing gear retracts (as shown in the figure below).

    PNG
    media_image3.png
    740
    982
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 4,345,727) as applied to claim 4 above, and further in view of Bennet et al. (US 8,376,272).
Regarding claims 5 and 6, Brown et al. ‘727 teaches an invention as discussed above in claim 4 but it is silent about an aircraft wherein the landing gear comprises a trailing linkage and a damper whose first end is connected to the collar and a second end connected to the trailing linkage such that vertical landing gear loads are transmitted from the trailing linkage to each of the inboard and outboard sidestays via the damper and the collar. Bennett et al. ‘272 teaches (figure 1) the auxiliary actuator/ damper (9) whose one end is connected to the upper end/collar (2) of the main hydraulic shock absorber strut (1) and lower end (13) connected to the front end of the bogie beam/ trailing linkage (4) (Col. 1 Lines 63-67, Col 2. Lines1-3). Bennett et al. ‘272 further teaches (figure) a side stay (15) connected between the upper portion /collar (2) of the shock absorber strut and the aircraft (Col 6 Lines 3-5). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown et al. ‘727 to incorporate the teachings of Bennet et al. ‘272 to modify the landing gear with a trailing linkage, where the vertical landing gear loads are transmitted, and a damper, such that one end of the damper is connected to collar and the other end is connected to trailing linkage. One of ordinary skill in art would recognize that doing so would transfer the vertical landing gear loads from the trailing linkage to the sidestays attached to the collar via the damper and collar.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        2/25/2021